Opinion filed October 15, 2009











 








 




Opinion filed October 15, 2009
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00287-CV
                                                    __________
 
                               EX PARTE TIMOTHY W. BUCHANAN
 

 
                                        On
Appeal from the 132nd District Court
                                                         Borden
County, Texas
                                                     Trial
Court Cause No. 1176
 

                                              M E
M O R A N D U M   O P I N I O N
Appellant
filed his pro se notice of appeal on September 10, 2009; however, it appears
that an appealable order or judgment has not been entered.  On September 22,
2009, the clerk of this court wrote the parties advising them that it appeared
an appealable order or judgment had not been entered and directing appellant to
respond in writing on or before October 7, 2009, showing grounds for continuing
the appeal. 
Appellant
has filed an advisory to the court arguing that his record should be expunged
and that he should be released.  Appellant attacks the 1999 and 2003
proceedings against him.  Appellant does not argue or establish that an
appealable order or judgment has been entered.  Appellant has failed to invoke
the jurisdiction of this court.
The
appeal is dismissed for want of jurisdiction.
 
October 15, 2009                                                                    PER
CURIAM 
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.